               Case 3:19-cv-04902-LB Document 52 Filed 03/27/20 Page 1 of 18




     Jon B. Fougner (State Bar No. 314097)
 1
     jon@fougnerlaw.com
 2   600 California Street, 11th Floor
     San Francisco, California 94108
 3   Telephone: (415) 577-5829
     Facsimile: (206) 338-0783
 4
 5   [Additional counsel appear on signature page]

 6   Attorneys for Plaintiff Deborah Schick and the
     Proposed Class
 7
 8                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
 9                                   SAN FRANCISCO DIVISION
10
      DEBORAH SCHICK, individually and on                   Case No. 3:19-cv-04902-LB
11    behalf of all others similarly situated,

12                                                          FIRST AMENDED COMPLAINT FOR
                              Plaintiff,                    INJUNCTION AND DAMAGES
13            v.
14                                                          Class Action
15    SELECTQUOTE INSURANCE
      SERVICES, YASHA MARKETING LLC,
16    and DATALOT, INC.,                                    JURY TRIAL DEMAND

17
                              Defendants.
18
19
             Plaintiff Deborah Schick, by her undersigned counsel, for this class action complaint
20
     against Defendants SelectQuote Insurance Services (“SelectQuote”), Yasha Marketing LLC
21
     (“Yasha”), and Datalot, Inc. (“Datalot”), and their present, former, and future direct and indirect
22
     parents, subsidiaries, affiliates, agents, and related entities, alleges as follows:
23
                                             I.   INTRODUCTION
24
             1. Nature of Action: This case arises from Defendants’ unsolicited telemarketing in
25
     violation of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227.
26
27
28
                                                     -1-
                                             FIRST AM. COMPL.
                        Schick v. SelectQuote Ins. Svcs., Case No. 3:19-cv-04902-LB
                 Case 3:19-cv-04902-LB Document 52 Filed 03/27/20 Page 2 of 18




 1           2. The telemarketing was conducted using an automated telephone dialing system
 2   (“ATDS”), a tactic among those that inspired Congress to enact the TCPA and that most infuriate
 3   people to this day.
 4           3. The telemarketing targeted, among other phone lines, cellular telephones and
 5   numbers listed on the National Do Not Call Registry (“NDNCR”).
 6           4. For every 7,000,000 robocalls, there’s only one TCPA lawsuit in federal court.
 7   Compare Herb Weisbaum, It’s Not Just You—Americans Received 30 Billion Robocalls Last
 8   Year, NBC News (Jan. 17, 2018), https://www.nbcnews.com/business/consumer/it-s-not-just-
 9   you-americans-received-30-billion-robocalls-n838406 (30.5 billion robocalls); with WebRecon,
10   WebRecon Stats for Dec 2017 & Year in Review (last visited Oct. 29, 2018),
11   https://webrecon.com/webrecon-stats-for-dec-2017-year-in-review/ (4,392 TCPA complaints).
12                                               II.   PARTIES
13           5. Plaintiff is a natural person.
14           6. Plaintiff resides in Maricopa County, Arizona.
15           7. SelectQuote is a corporation.
16           8. SelectQuote is a California corporation.
17           9. SelectQuote’s principal place of business is 595 Market Street, 10th Floor, San
18   Francisco, California 94105.
19           10. SelectQuote does business throughout the United States, including in California, in
20   this District.
21           11. Yasha is a limited liability company.
22           12. Yasha is a Florida limited liability company.
23           13. Yasha’s principal place of business is 4801 Linton Boulevard, Suite 11A, Delray
24   Beach, Florida 33445.
25           14. Yasha has informed the State of Florida that its registered agent is Daniel J. Feldman
26   of 4801 Linton Boulevard, Suite 11A, Delray Beach, Florida 33445.
27           15. Yasha does business throughout the United States, including in California, in this
28   District.
                                                     -2-
                                             FIRST AM. COMPL.
                        Schick v. SelectQuote Ins. Svcs., Case No. 3:19-cv-04902-LB
                 Case 3:19-cv-04902-LB Document 52 Filed 03/27/20 Page 3 of 18




 1            16. Datalot is a corporation.
 2            17. Datalot is a Delaware corporation.
 3            18. Datalot’s principal place of business is 65 Jay Street, Floor 2, Brooklyn, New York
 4   11201.
 5            19. Datalot does business throughout the United States, including in California, in this
 6   District.
 7                                 III.       JURISDICTION AND VENUE
 8            20. Jurisdiction: This Court has federal-question subject-matter jurisdiction pursuant to
 9   28 U.S.C. § 1331 because the TCPA is a federal statute. 47 U.S.C. § 227; Mims v. Arrow Fin.
10   Servs., LLC, 565 U.S. 368, 372 (2012).
11            21. Personal Jurisdiction: This Court has personal jurisdiction over Defendants because:
12                   a.      SelectQuote’s principal place of business is in California;
13                   b.      the telemarketing at issue was directed from that California principal place
14   of business; and
15                   c.      the telemarketing at issue targeted a California area code.
16            22. Venue: Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1)-(2)
17   because a substantial part of the events giving rise to Plaintiff’s claims—namely, the direction of
18   the illegal telemarketing from SelectQuote’s office—occurred in this District.
19            23. Intradistrict Assignment: Assignment to this Division is proper pursuant to Civil
20   Local Rule 3-2(c) because a substantial part of the events or omissions that give rise to Plaintiff’s
21   claims—namely, the direction of the illegal telemarketing from SelectQuote’s office—occurred
22   in San Francisco.
23                                               IV.   FACTS
24   A.       The Enactment of the TCPA and the FCC’s Regulations Thereunder
25            24. Robocalls Outlawed: Enacted in 1991, the TCPA makes it unlawful “to make any call
26   (other than a call made for emergency purposes or made with the prior express consent of the
27   called party) using an automatic telephone dialing system or an artificial or prerecorded voice . . .
28   to any telephone number assigned to a . . . cellular telephone service.” 47 U.S.C. § 227(b)(1).
                                                     -3-
                                            FIRST AM. COMPL.
                       Schick v. SelectQuote Ins. Svcs., Case No. 3:19-cv-04902-LB
                Case 3:19-cv-04902-LB Document 52 Filed 03/27/20 Page 4 of 18




 1   Calls made by an ATDS or with a prerecorded or artificial voice are referred to as “robocalls” by
 2   the Federal Communications Commission (“FCC”) and herein. Encouraging people to hold
 3   robocallers accountable on behalf on their fellow Americans, the TCPA provides a private cause
 4   of action to persons who receive such calls. 47 U.S.C. § 227(b)(3).
 5          25. Rationale: In enacting the TCPA, Congress found: “Evidence compiled by the
 6   Congress indicates that residential telephone subscribers consider automated or prerecorded
 7   telephone calls, regardless of the content or the initiator of the message, to be a nuisance and an
 8   invasion of privacy.” Telephone Consumer Protection Act of 1991, Pub. L. No. 102-243, 105
 9   Stat. 2394 § 2(10). Congress continued: “Banning such automated or prerecorded telephone calls
10   to the home, except when the receiving party consents to receiving the call or when such calls are
11   necessary in an emergency situation affecting the health and safety of the consumer, is the only
12   effective means of protecting telephone consumers from this nuisance and privacy invasion.” Id.
13   § 2(12).
14          26. The TCPA’s sponsor described unwanted robocalls as “the scourge of modern
15   civilization. They wake us up in the morning; they interrupt our dinner at night; they force the
16   sick and elderly out of bed; they hound us until we want to rip the telephone out of the wall.” 137
17   Cong. Rec. 30,821 (1991) (statement of Sen. Hollings).
18          27. Prior Express Written Consent: The FCC has made clear that “prior express written
19   consent” is required before making telemarketing robocalls to wireless numbers. Specifically, it
20   ordered:
                    [A] consumer’s written consent to receive telemarketing robocalls
21
                    must be signed and be sufficient to show that the consumer: (1)
22                  received clear and conspicuous disclosure of the consequences of
                    providing the requested consent, i.e., that the consumer will
23                  receive future calls that deliver prerecorded messages by or on
                    behalf of a specific seller; and (2) having received this information,
24
                    agrees unambiguously to receive such calls at a telephone number
25                  the consumer designates. In addition, the written agreement must
                    be obtained without requiring, directly or indirectly, that the
26                  agreement be executed as a condition of purchasing any good or
                    service.
27
28
                                                    -4-
                                            FIRST AM. COMPL.
                       Schick v. SelectQuote Ins. Svcs., Case No. 3:19-cv-04902-LB
              Case 3:19-cv-04902-LB Document 52 Filed 03/27/20 Page 5 of 18




 1   In the Matter of Rules & Regulations Implementing the Telephone Consumer Protection Act of
 2   1991, 27 FCC Rcd. 1830, 1844 ¶ 33 (2012) (footnote and internal quotation marks omitted).
 3          28. Do Not Call Registry: Additionally, the TCPA outlaws unsolicited telemarketing
 4   (robocalls or otherwise) to phone numbers on the NDNCR. 47 U.S.C. § 227(c); 47 C.F.R. §
 5   64.1200(c)(2). Encouraging people to hold telemarketers accountable on behalf on their fellow
 6   Americans, the TCPA provides a private cause of action to persons who receive such calls. 47
 7   U.S.C. § 227(c)(5).
 8   B.     The Worsening Problem of Robocalls and Spam Texts
 9          29. Unfortunately, the problems Congress identified when it enacted the TCPA have only
10   grown worse in recent years.
11          30. “Month after month, unwanted [communications], both telemarketing and
12   informational, top the list of consumer complaints received by the [Federal Communications]
13   Commission.” In re Rules and Regulations Implementing the Telephone Consumer Protection
14   Act of 1991, 30 FCC Rcd. 7961, 7991 ¶ 1 (2015).
15          31. “Robocalls and telemarketing calls are currently the number one source of consumer
16   complaints at the FCC.” Tom Wheeler, Cutting off Robocalls (July 22, 2016),
17   https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls (statement of FCC
18   Chairman).
19          32. “The FTC receives more complaints about unwanted calls than all other complaints
20   combined.” Comment of the Staff of the Federal Trade Commission’s Bureau of Consumer
21   Protection, In re Rules and Regulations Implementing the Telephone Consumer Protection Act of
22   1991, Notice of Proposed Rulemaking, CG Docket No. 02-278, at p. 2; FCC 16-57 (June 6,
23   2016), available at https://www.ftc.gov/system/files/documents/advocacy_documents/comment-
24   staff-ftc-bureau-consumer-protection-federal-communications-commission-rules-
25   regulations/160616robocallscomment.pdf.
26          33. In 2017, the FTC received 4,501,967 complaints about robocalls, up from 3,401,614
27   in 2016. Federal Trade Commission, FTC Releases FY 2017 National Do Not Call Registry Data
28
                                                   -5-
                                           FIRST AM. COMPL.
                      Schick v. SelectQuote Ins. Svcs., Case No. 3:19-cv-04902-LB
               Case 3:19-cv-04902-LB Document 52 Filed 03/27/20 Page 6 of 18




 1   Book and DNC Mini Site (Dec. 18, 2017), https://www.ftc.gov/news-events/press-
 2   releases/2017/12/ftc-releases-fy-2017-national-do-not-call-registry-data-book-dnc.
 3          34. Like most other leading newspapers, The New York Times has been writing and
 4   reporting on the exploding number of robocall complaints filed by consumers and widespread
 5   consumer outrage about illegal telemarketing. Gail Collins, Let’s Destroy Robocalls, N.Y. Times
 6   (Mar. 1, 2019), https://www.nytimes.com/2019/03/01/opinion/robocall-scams.html; Tara Siegel
 7   Bernard, Yes, It’s Bad. Robocalls, and Their Scams, Are Surging, N.Y. Times (May 6, 2018),
 8   https://www.nytimes.com/2018/05/06/your-money/robocalls-rise-illegal.html.
 9          35. An Emmy-winning journalist recently observed: “Everybody is annoyed by robocalls.
10   Hatred of them might be the only thing that everyone in America agrees on now.” Robocalls,
11   Last Week Tonight with John Oliver (HBO Mar. 10, 2019), available at
12   https://www.youtube.com/watch?v=FO0iG_P0P6M.
13          36. The harm from of illegal robocalls is “is at least $3 billion per year from lost time
14   alone.” Babette Boliek & Eric Burger, Beating Back Unwanted Robocalls, FCC (June 5, 2019),
15   https://www.fcc.gov/news-events/blog/2019/06/05/beating-back-unwanted-robocalls (statement
16   of FCC Chief Economist and FCC Chief Technology Officer).
17          37. In fact, the wasted hours exceed such time lost outright, because “little surges of the
18   stress hormone cortisol” from interruptions from smartphones result in elevated heart rates,
19   sweaty hands, tightened muscles, anxiety, and distraction, a “switch cost” that weighs on a
20   person even after the interruption ends, reducing his or her efficiency by 40%. Stephanie Stahl,
21   Constant Interruptions From Smartphone Can Impact Brain Chemistry, Scientists Say, CBS
22   Philly (May 29, 2018), https://philadelphia.cbslocal.com/2018/05/29/scientists-constant-
23   interruptions-smartphone-impact-brain-chemistry/.
24          38. Robocalls are overwhelming hospitals and patients, threatening a new kind of health
25   crisis. Tony Romm, Robocalls Are Overwhelming Hospitals and Patients, Threatening a New
26   Kind of Health Crisis, Wash. Post (June 17, 2019),
27   https://www.washingtonpost.com/technology/2019/06/17/robocalls-are-overwhelming-hospitals-
28   patients-threatening-new-kind-health-crisis/.
                                                    -6-
                                            FIRST AM. COMPL.
                       Schick v. SelectQuote Ins. Svcs., Case No. 3:19-cv-04902-LB
                  Case 3:19-cv-04902-LB Document 52 Filed 03/27/20 Page 7 of 18




 1              39. Recognizing that the havoc wrecked by unwanted robocalls is spiraling out of control,
 2   Congress recently passed, and the President signed into law, legislation strengthening the TCPA.
 3   Pallone-Thune Telephone Robocall Abuse Criminal Enforcement and Deterrence Act
 4   (“TRACED Act”), 116 Pub. L. No. 105, 133 Stat. 3274 (amending 47 U.S.C. § 227).
 5   C.         FTC Complaints about and TCPA Litigation against Datalot
 6              40. Datalot’s business is telemarketing for the insurance industry.
 7              41. Datalot advertises its “[m]obile and web marketing solutions for the insurance
 8   industry.”
 9              42. Datalot advertises: “#1 for Qualified Inbound Calls. Simple. Self-Serve, On-Demand.
10   100% Contact Leads. Turn On/Off Anytime. Don’t Buy Leads Buy Calls. Get $100 in Free
11   Calls. Insurance coverage: Auto Insurance Transfers, Homeowner Insurance Calls, Commercial
12   Ins. Transfers.”
13              43. Consumers have been complaining to the Federal Trade Commission about Datalot’s
14   telemarketing for years.
15              44. On May 10, 2017, a Californian whose phone number was listed on the NDNCR
16   complained to the FTC about Datalot’s telemarketing.
17              45. On June 27, 2019, a person whose phone number was listed on the NDNCR
18   complained to the FTC about Datalot as follows: “This is the latest in a series of dozens of calls,
19   all using spoofed numbers and the CallerID of ‘[random city] TX’; On this call, their phone
20   system was glitching and transferred me directly to an insurance agent who told me that the call
21   to his office was coming from Datalot. Between 6/21 & 6/28, I received 5 calls from this same
22   number, and half a dozen that fit the same callerID pattern with other spoofed numbers. Pictures
23   of my CallerID & recordings are available, if needed. --- Subject matter of the call: Insurance
24   sales.”1
25
26
     1
27    Certain apparent character-conversion glitches in complaints received from the FTC have been
     corrected in the quotations herein.
28
                                                       -7-
                                               FIRST AM. COMPL.
                          Schick v. SelectQuote Ins. Svcs., Case No. 3:19-cv-04902-LB
               Case 3:19-cv-04902-LB Document 52 Filed 03/27/20 Page 8 of 18




 1          46. Datalot has been sued under the TCPA for placing telemarketing robocalls despite its
 2   knowledge that the lead generator selling Datalot the phone numbers to be called had failed to
 3   obtain valid prior express written consent to make the calls. Class Action Am. Compl. at 5-7,
 4   Hossfeld v. Allstate Ins. Co., Case No. 1:19-cv-3492 (N.D. Ill. Dec. 26, 2019), ECF No. 42.
 5   D.     TCPA Litigation against Yasha
 6          47. Yasha’s business is telemarketing.
 7          48. Yasha’s “leads” lack the requisite prior express written consent under the TCPA.
 8          49. Yasha has been sued under the TCPA and its implementing regulations for placing
 9   telemarketing robocalls without consent. Pl.’s Original Compl. and Jury Demand at 6-9,
10   Cunningham v. Smoke Alarm Monitoring, Inc., Case 1:19-cv-07032 (E.D.N.Y. Dec. 16, 2019),
11   ECF No. 1.
12   E.     FTC Complaints about and TCPA Litigation against SelectQuote
13          50. SelectQuote sells insurance, including term life insurance.
14          51. SelectQuote relies upon telemarketing to sell insurance.
15          52. Consumers have been complaining to the Federal Trade Commission about
16   SelectQuote’s telemarketing for years.
17          53. Since 2016, at least 37 complaints by people whose phone numbers were listed on the
18   NDNCR have been lodged with the FTC about SelectQuote’s telemarketing.
19          54. On August 1, 2016, a person whose phone number was listed on the NDNCR
20   complained to the FTC that SelectQuote had made a “Robo-call” and “left [a] 5 minute
21   commercial,” i.e., a 5-minute prerecorded voicemail advertisement.
22          55. On September 6, 2017, a person whose phone number was listed on the NDNCR
23   complained to the FTC about SelectQuote as follows: “This company claimed that they are
24   responding to a quote request for insurance. I did not request an insurance quote from Select
25   Quote or any other insurance company. --- Subject matter of the call: Auto insurance.”
26          56. On November 9, 2018, a person whose phone number was listed on the NDNCR
27   complained to the FTC that SelectQuote “has called every day since Wednesday[] despite me
28   informing them each time that my number has been listed on our Federal Do Not Call Registry.
                                                   -8-
                                           FIRST AM. COMPL.
                      Schick v. SelectQuote Ins. Svcs., Case No. 3:19-cv-04902-LB
               Case 3:19-cv-04902-LB Document 52 Filed 03/27/20 Page 9 of 18




 1   They are in violation of my rights and deserve to be fined for ignoring our laws. In addition, I
 2   will file another civil action law suit against them.”
 3          57. On October 1, 2019, a person whose phone number was listed on the NDNCR
 4   complained to the FTC about SelectQuote as follows: “I have received five calls from this
 5   company asking for someone named Martha. the first three calls I explained I don’t know anyone
 6   named Martha. I started blocking and rejecting the calls afterward but they have persisted.
 7   Received a total of 6 calls in 48 hours all from different numbers. Last calls we[]re identified by
 8   caller ID as selectquote insurance company. they just won’t stop calling this same number.”
 9          58. SelectQuote has been sued under the TCPA for placing telemarketing robocalls
10   without prior express written consent. Am. Compl. Violation Tel. Consumer Protection Act, 47
11   U.S.C. § 227, Zean v. eFinancial LLC, Case No. 0:19-cv-02958-NEB-TNL (D. Minn. Nov. 26,
12   2019), ECF No. 4.
13   F.     Yasha and Datalot’s Automated Telemarketing for SelectQuote to Proposed Class
            Members
14
            59. Some of Defendants’ marketing strategies involve an ATDS.
15
            60. Defendants use equipment that has the capacity—(1) to store numbers to be called or
16
     (2) to produce numbers to be called, using a random or sequential number generator—and to dial
17
     such numbers automatically (even if the system must be turned on or triggered by a person).
18
            61. Defendants call numbers even though they are assigned to cellular telephone services.
19
            62. Defendants call numbers even though they are listed on the NDNCR.
20
            63. Recipients of these calls, including Plaintiff, had not consented to receive them.
21
            64. Recipients of these calls, including Plaintiff and proposed class members, had not
22
     provided prior express written consent to receive them.
23
            65. Defendants’ calls at issue were not necessitated by an emergency.
24
            66. Defendants’ calls at issue were made to numbers within the United States.
25
            67. Violating the TCPA is profitable for Defendants.
26
27
28
                                                     -9-
                                             FIRST AM. COMPL.
                        Schick v. SelectQuote Ins. Svcs., Case No. 3:19-cv-04902-LB
              Case 3:19-cv-04902-LB Document 52 Filed 03/27/20 Page 10 of 18




 1           68. SelectQuote used Datalot to conduct telemarketing for it. This telemarketing was
 2   automated and directed to people, including proposed class members, who had not provided
 3   prior express written consent to receive it.
 4           69. Datalot used Yasha to conduct telemarketing for it. This telemarketing was automated
 5   and directed to people, including proposed class members, who had not provided prior express
 6   written consent to receive it.
 7   G.      Defendants’ Unsolicited, Automated Telemarketing to Plaintiff
 8           70. Plaintiff is, and at all times mentioned herein was, a “person” as defined by 47 U.S.C.
 9   § 153(39).
10           71. Plaintiff uses a phone number that begins “(925) 735” (the “Schick Phone Number”).
11   All calls to her referenced herein were to the Schick Phone Number.
12           72. The Schick Phone Number is assigned to a cellular telephone service.
13           73. The Schick Phone Number is used for residential purposes only and is not associated
14   with a business.
15           74. It has been listed on the NDNCR since April 11, 2004.
16           75. Plaintiff never consented to receive calls from SelectQuote.
17           76. Plaintiff never gave the Schick Phone Number to SelectQuote before the call at issue.
18           77. Plaintiff never did business with SelectQuote.
19           78. On May 29, 2019, SelectQuote caused Datalot to cause Yasha to cause the Schick
20   Phone Number to be autodialed in order to cause Plaintiff to purchase SelectQuote’s products.
21           79. When Plaintiff answered that robocall, there was a long pause on the other end.
22           80. During that pause, Plaintiff said “Hello?”
23           81. The pause indicated that the call had been autodialed.
24           82. Eventually, a human came on the calling party’s end of the line.
25           83. During the call, Plaintiff alleged that the call had been autodialed. The human did not
26   dispute Plaintiff’s allegation.
27           84. Autodialing is a common practice in insurance sales.
28
                                                    - 10 -
                                             FIRST AM. COMPL.
                        Schick v. SelectQuote Ins. Svcs., Case No. 3:19-cv-04902-LB
               Case 3:19-cv-04902-LB Document 52 Filed 03/27/20 Page 11 of 18




 1            85. The purpose of the call was to sell insurance in order to generate revenue for
 2   SelectQuote.
 3            86. During the call, SelectQuote promoted itself several times to try to get Plaintiff to buy
 4   its services. It promoted itself as “SelectQuote Insurance Services.”
 5            87. Confirming the call was from or on behalf of SelectQuote, Plaintiff received an e-
 6   mail from SelectQuote on May 29, 2019.
 7            88. The e-mail was sent from “James.Turner@selectquote.com.”
 8            89. James Turner is an employee of Defendant.
 9            90. The caller ID that appeared on the call was (304) 896-0957.
10            91. At least 30 other people have complained of receiving unsolicited calls,
11   telemarketing, or nuisance calls from (304) 896-0957:
12                   Phone number 3048960957 has negative rating. 30 users rated it
                     as negative. Approximated caller location is LOGAN, LOGAN,
13                   West Virginia. ZIP code is 25601. It’s registered in LEVEL 3
14                   COMMUNICATIONS, LLC - WV. This phone number is mostly
                     categorized as Unsolicited call (23 times), Telemarketer (4
15                   times) and Nuisance call (2 times).
16   Who Called You from 3048960957?, Should I Answer?, https://www.shouldianswer.com/phone-

17   number/3048960957 (last visited Mar. 5, 2020). These complaints began at least a month before

18   the call to Plaintiff, and they are and have been publicly available. See id.

19            92. Whitepages has receive 58 reports of “spam” calls from (304) 896-0957. Scam or

20   Fraud, Whitepages, https://www.whitepages.com/phone/1-304-896-0957 (last visited July 18,

21   2019).

22   H.       The Invasion of Privacy Caused by Defendant’s Automated Telemarketing

23            93. Before directing its automated telemarketing to her, Defendants never confirmed that

24   Plaintiff had provided prior express written consent to its telemarketing.

25            94. The conduct alleged herein:

26                   a.       invaded Plaintiff’s and proposed class members’ privacy and solitude;

27                   b.       interrupted Plaintiff’s and proposed class members’ train of thought;

28                   c.       wasted Plaintiff’s and proposed class members’ time;
                                                      - 11 -
                                               FIRST AM. COMPL.
                          Schick v. SelectQuote Ins. Svcs., Case No. 3:19-cv-04902-LB
                 Case 3:19-cv-04902-LB Document 52 Filed 03/27/20 Page 12 of 18




 1                   d.       annoyed Plaintiff and proposed class members;
 2                   e.       harassed Plaintiff and proposed class members; and
 3                   f.       consumed the battery life of Plaintiff’s and proposed class members’
 4   cellular telephones.
 5   I.     SelectQuote Is Vicariously Liable for its Co-Defendants’ TCPA Violations
 6          95. For more than twenty years, the FCC has explained that its “rules generally establish
 7   that the party on whose behalf a solicitation is made bears ultimate responsibility for any
 8   violations.” In re Rules and Regulations Implementing the Telephone Consumer Protection Act,
 9   10 FCC Rcd. 12391, 12397 ¶ 13 (1995).
10          96. In 2008, the FCC likewise held that a company on whose behalf a telephone call is
11   made bears the responsibility for any violations.
12          97. The FCC has instructed that sellers such as SelectQuote may not avoid liability by
13   outsourcing telemarketing to third parties, such as Datalot and Yasha:
14                   [A]llowing the seller to avoid potential liability by outsourcing its
                     telemarketing activities to unsupervised third parties would leave
15                   consumers in many cases without an effective remedy for
16                   telemarketing intrusions. This would particularly be so if the
                     telemarketers were judgment proof, unidentifiable, or located
17                   outside the United States, as is often the case. Even where third-
                     party telemarketers are identifiable, solvent, and amenable to
18                   judgment, limiting liability to the telemarketer that physically
19                   places the call would make enforcement in many cases
                     substantially more expensive and less efficient, since consumers
20                   (or law enforcement agencies) would be required to sue each
                     marketer separately in order to obtain effective relief. As the FTC
21                   noted, because “sellers may have thousands of ‘independent’
22                   marketers, suing one or a few of them is unlikely to make a
                     substantive difference for consumer privacy.”
23
     In re DISH Network, LLC, 28 FCC Rcd. 6574, 6588 ¶ 37 (2013) (footnotes and alteration marks
24
     omitted).
25
            98. In 2013, the FCC held that a corporation or other entity that contracts out its
26
     telephone marketing “may be held vicariously liable under federal common law principles of
27
28
                                                      - 12 -
                                               FIRST AM. COMPL.
                          Schick v. SelectQuote Ins. Svcs., Case No. 3:19-cv-04902-LB
               Case 3:19-cv-04902-LB Document 52 Filed 03/27/20 Page 13 of 18




 1   agency for violations of either section 227(b) or section 227(c) that are committed by third-party
 2   telemarketers.” Id. at 6574 ¶ 1.
 3           99. SelectQuote is liable for telemarketing calls placed by Datalot and Yasha to generate
 4   customers for SelectQuote.
 5           100.    At all relevant times, telemarketing complaints lodged with the FTC have been
 6   readily available to SelectQuote via the Freedom of Information Act.
 7           101.    SelectQuote controls the day-to-day activities of Datalot’s telemarketing for
 8   SelectQuote.
 9           102.    SelectQuote restricts the geographic footprint into which its telemarketing
10   vendors, including Datalot, can cause calls to be made.
11           103.    SelectQuote instructs its telemarketers, including Datalot, regarding certain
12   numbers that they should or should not call.
13           104.    SelectQuote knew or reasonably should have known that Datalot and Yasha were
14   violating the TCPA on SelectQuote’s behalf but SelectQuote failed to take effective steps within
15   its power to cause them to stop.
16           105.    A reasonable seller that is itself, and whose telemarketers are, the targets of
17   repeated telemarketing complaints would and should investigate to ensure that its telemarketing
18   complies with the TCPA.
19           106.    Datalot executes its telemarketing by contracting with call centers such as Yasha
20   to physically dial the call.
21           107.    Datalot can control the equipment used for dialing, sources of data for telephone
22   numbers, and scripting used by Yasha.
23           108.    In fact, Datalot did exercise that control as part of the telemarketing at issue.
24           109.    The 2013 FCC ruling holds that called parties may obtain “evidence of these
25   kinds of relationships . . . through discovery, if they are not independently privy to such
26   information.” In re DISH Network, 28 FCC Rcd. 6592-93 ¶ 46. Evidence of circumstances
27   pointing to apparent authority on behalf of the telemarketer “should be sufficient to place upon
28
                                                    - 13 -
                                             FIRST AM. COMPL.
                        Schick v. SelectQuote Ins. Svcs., Case No. 3:19-cv-04902-LB
                Case 3:19-cv-04902-LB Document 52 Filed 03/27/20 Page 14 of 18




 1   the seller the burden of demonstrating that a reasonable consumer would not sensibly assume
 2   that the telemarketer was acting as the seller’s authorized agent.” Id. at 6593 ¶ 46.
 3                                  V.       CLASS ACTION ALLEGATIONS
 4             110.   Class Definition: Pursuant to Federal Rule of Civil Procedure 23(b)(2) and (b)(3),
 5   Plaintiff brings this case on behalf of a class defined as follows: All persons in the United States
 6   to whom:
 7                    a.       Defendants, any of them, and/or a third party acting on any of their behalf
 8   made a call or sent a text message;
 9                    b.       to a cellular telephone number;
10                    c.       using an ATDS or an artificial or prerecorded voice;
11                    d.       between the date four years before the filing of the original complaint in
12   this case and the first day of trial.
13             111.   Plaintiff is a member and proposed representative of the class.
14             112.   Exclusions: Excluded from the class are Defendants, any entity in which any of
15   Defendants has a controlling interest or that has a controlling interest in any of Defendants,
16   Defendants’ legal representatives, assignees, and successors, the judges to whom this case is
17   assigned and the employees and immediate family members of all of the foregoing.
18             113.   Numerosity: The class is so numerous that joinder of all its members is
19   impracticable.
20             114.   SelectQuote claims to be the largest seller of term life insurance in the United
21   States.
22             115.   Sending a robotext or placing a robocall costs less than one cent.
23             116.   Defendants could afford to, and did, send thousands of robocalls.
24             117.   Commonality: There are many questions of law and fact common to Plaintiff and
25   class members. Indeed, the very feature that makes Defendants’ conduct so annoying—its
26   automated nature—makes this dispute amenable to classwide resolution. These common
27   questions of law and fact include, but are not limited to, the following:
28                    a.       whether the calls were dialed en masse by an ATDS;
                                                       - 14 -
                                                FIRST AM. COMPL.
                           Schick v. SelectQuote Ins. Svcs., Case No. 3:19-cv-04902-LB
              Case 3:19-cv-04902-LB Document 52 Filed 03/27/20 Page 15 of 18




 1                  b.      whether Defendants’ desire to sell insurance constitutes an “emergency”
 2   within the meaning of the TCPA;
 3                  c.      whether Defendants are in the United States;
 4                  d.      whether Defendants had a pattern and practice of failing to obtain prior
 5   express written consent from people to whom they directed telemarketing;
 6                  e.      whether Defendants had a pattern and practice of failing to remove
 7   cellular telephone numbers from their telemarketing lists;
 8                  f.      whether Defendants had a pattern and practice of failing to remove
 9   numbers on the NDNCR from their telemarketing lists;
10                  g.      whether Defendants’ violations of the TCPA were knowing or willful; and
11                  h.      whether Defendants should be enjoined from continuing to robocall and
12   telemarket to people in violation of the TCPA.
13          118.    Typicality: Plaintiff’s claims are typical of the claims of the class. Plaintiff’s
14   claims and those of the class arise out of the same automated telemarketing by Defendants and
15   seek the same legal and equitable remedies.
16          119.    Adequacy: Plaintiff will fairly and adequately protect the interests of the class.
17   Plaintiff has retained competent and capable counsel experienced in TCPA class action litigation.
18   Plaintiff and her counsel are committed to prosecuting this action vigorously on behalf of the
19   class and have the financial resources to do so. The interests of Plaintiff and her counsel are
20   aligned with those of the proposed class.
21          120.    Superiority: The foregoing common issues predominate over any individual
22   issues, making a class action the superior means of resolution. Adjudication of these common
23   issues in a single action has important advantages, including judicial economy, efficiency for
24   class members, and classwide res judicata for Defendants. Classwide relief is essential to compel
25   Defendants to comply with the TCPA.
26                  a.      Control: The interest of individual members of the class in individually
27   controlling the prosecution of separate claims against Defendants is small because the damages
28   in an individual action (up to $1,500 per TCPA violation) are dwarfed by the cost of prosecution.
                                                    - 15 -
                                             FIRST AM. COMPL.
                        Schick v. SelectQuote Ins. Svcs., Case No. 3:19-cv-04902-LB
              Case 3:19-cv-04902-LB Document 52 Filed 03/27/20 Page 16 of 18




 1                  b.       Forum: The forum is a desirable, efficient location in which to resolve the
 2   dispute because SelectQuote is headquartered in it.
 3                  c.       Difficulties: No significant difficulty is anticipated in the management of
 4   this case as a class action. Management of the claims at issue is likely to present significantly
 5   fewer difficulties than are presented in many class actions because the calls at issue are
 6   automated (and thus uniform) and because the TCPA articulates bright-line standards for liability
 7   and damages.
 8          121.    Appropriateness: Defendants have acted on grounds generally applicable to the
 9   class, thereby making final injunctive relief and corresponding declaratory relief appropriate on a
10   classwide basis.
11                               VI.   FIRST CLAIM FOR RELIEF
            (Violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227(b)(1))
12
                                  On Behalf of Plaintiff and the Class
13          122.    Plaintiff realleges and incorporates by reference each and every allegation set
14   forth in the preceding paragraphs.
15          123.    Defendants violated the TCPA, 47 U.S.C. § 227(b)(1), by placing non-emergency
16   calls to the cellular telephone numbers of Plaintiff and members of the class using an ATDS
17   and/or artificial or prerecorded voice without prior express written consent.
18          124.    Plaintiff and class members are entitled to an award of $500 in damages for each
19   such violation. 47 U.S.C. § 227(b)(3)(B).
20          125.    Plaintiff and class members are entitled to and seek an injunction prohibiting
21   Defendants and all other persons who are in active concert or participation with them from
22   violating the TCPA, 47 U.S.C. § 227(b)(1), by placing non-emergency calls to any cellular
23   telephone number using an ATDS and/or artificial or prerecorded voice.
24                          VII.    SECOND CLAIM FOR RELIEF
25   (Knowing and/or Willful Violations of the Telephone Consumer Protection Act, 47 U.S.C. §
                                             227(b)(1))
26                             On Behalf of Plaintiff and the Class
27          126.    Plaintiff realleges and incorporates by reference each and every allegation set
28   forth in the preceding paragraphs.
                                                     - 16 -
                                              FIRST AM. COMPL.
                         Schick v. SelectQuote Ins. Svcs., Case No. 3:19-cv-04902-LB
                 Case 3:19-cv-04902-LB Document 52 Filed 03/27/20 Page 17 of 18




 1          127.     Defendants knowingly and/or willfully violated the TCPA, 47 U.S.C. § 227(b)(1),
 2   by placing non-emergency calls to the cellular telephone numbers of Plaintiff and members of
 3   the class using an ATDS and/or artificial or prerecorded voice without prior express written
 4   consent.
 5          128.     Plaintiff and class members are entitled to an award of up to $1,500 in damages
 6   for each such knowing and/or willful violation. 47 U.S.C. § 227(b)(3).
 7                                  VIII.     PRAYER FOR RELIEF
 8          WHEREFORE, Plaintiff, on her own behalf and on behalf of all class members, prays for
 9   judgment against Defendants as follows:
10          A.       Certification of the proposed class;
11          B.       Appointment of Plaintiff as representative of the class;
12          C.       Appointment of the undersigned counsel as counsel for the class;
13          D.       A declaration that actions complained of herein violate the TCPA;
14          E.       An order enjoining Defendants and all other persons who are in active concert or
15   participation with them from engaging in the conduct set forth herein;
16          F.       An award to Plaintiff and the class of damages, as allowed by law;
17          G.       An award to Plaintiff and the class of costs and attorneys’ fees, as allowed by law,
18   equity and/or California Code of Civil Procedure section 1021.5;
19          H.       Leave to amend this complaint to conform to the evidence presented at trial; and
20          I.       Orders granting such other and further relief as the Court deems necessary, just,
21   and proper.
22                                      IX.    DEMAND FOR JURY
23          Plaintiff demands a trial by jury for all issues so triable.
24                                 X.       SIGNATURE ATTESTATION
25          The CM/ECF user filing this paper attests that concurrence in its filing has been obtained
26   from its other signatories.
27
28
                                                    - 17 -
                                             FIRST AM. COMPL.
                        Schick v. SelectQuote Ins. Svcs., Case No. 3:19-cv-04902-LB
      Case 3:19-cv-04902-LB Document 52 Filed 03/27/20 Page 18 of 18




 1   RESPECTFULLY SUBMITTED AND DATED on March 27, 2020.
 2
                                    By: /s/ Jon B. Fougner
 3                                     Jon B. Fougner
 4                                      Edward A. Broderick, Admitted Pro Hac Vice
 5                                      ted@broderick-law.com
                                        BRODERICK LAW, P.C.
 6                                      99 High Street, Suite 304
                                        Boston, Massachusetts 02110
 7                                      Telephone: (617) 738-7080
 8                                      Facsimile: (617) 830-0327

 9                                      Anthony I. Paronich, Admitted Pro Hac Vice
                                        anthony@bparonichlaw.com
10                                      PARONICH LAW, P.C.
11                                      350 Lincoln Street, Suite 2400
                                        Hingham, Massachusetts 02043
12                                      Telephone: (617) 485-0018
                                        Facsimile: (508) 318-8100
13
14                                      Andrew W. Heidarpour, Admitted Pro Hac Vice
                                        AHeidarpour@HLFirm.com
15                                      HEIDARPOUR LAW FIRM, PPC
                                        1300 Pennsylvania Ave. NW, 190-318
16                                      Washington, DC 20004
17                                      Telephone: (202) 234-2727

18                                      Matthew P. McCue, Pro Hac Vice Forthcoming
                                        mmccue@massattorneys.net
19                                      THE LAW OFFICE OF MATTHEW P. McCUE
20                                      1 South Avenue, Suite 3
                                        Natick, Massachusetts 01760
21                                      Telephone: (508) 655-1415
                                        Facsimile: (508) 319-3077
22
23                                      Attorneys for Plaintiff Deborah Schick and the
                                        Proposed Class
24
25
26
27
28
                                        - 18 -
                                 FIRST AM. COMPL.
            Schick v. SelectQuote Ins. Svcs., Case No. 3:19-cv-04902-LB
